September 19, 2017 VIA EDGAR U.S. Securities and Exchange Commission t. N.E. WASHINGTON, D.C. 20549 RE: American Beacon Funds (the “Registrant”) (File Nos. 033-11387 and 811-04984) Ladies and Gentlemen: Enclosed for filing on behalf of American Beacon Funds (the “Trust”) pursuant to Rule 497(e) under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the American Beacon Small Cap Value Fund, a series of the Trust. The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on September 13, 2017 (Accession Number: 0000809593-17-000068), which is incorporated herein by reference. If you have any questions concerning the foregoing, please contact Rosemary K. Behan at (817)391-6170. Regards, /s/ Rosemary K. Behan Rosemary K. Behan Vice President American Beacon Funds Attachment cc: Kathy K. Ingber, Esq. K&L Gates LLP [American Beacon LOGO]
